

113 S1882 IS: To amend the Internal Revenue Code of 1986 to extend parity for exclusion from income for employer-provided mass transit and parking benefits.
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1882IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend parity for exclusion from income for employer-provided mass transit and parking benefits.1.Extension of parity for exclusion from income for employer-provided mass transit and parking benefits(a)In generalParagraph (2) of section 132(f) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to months after December 31, 2013.